Citation Nr: 0737013	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  05-29 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased initial rating for service-
connected right knee osteoarthritis, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased initial rating for service-
connected right shoulder acromioclavicular joint separation, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
February 1990, from January 1991 to August 1991, and from 
February 2003 to July 2004.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (the RO).  

The veteran presented testimony before the undersigned 
Veterans Law Judge at the RO in September 2006.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran seeks an increased initial rating for her 
service-connected right knee and shoulder disabilities.  She 
essentially maintains that the symptomatology associated with 
each condition is more severe than that contemplated by the 
currently assigned 10 percent ratings.  Before the Board can 
adjudicate these claims, however, additional development is 
required.

The last VA compensation and pension examination that was 
afforded to the veteran occurred in December 2004.  Since 
that time, she reports that her right knee and shoulder 
disabilities have increased in severity.  See Hearing Tr. at 
9, 16.  The Court has consistently held that where the 
veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  See Olsen v. Principi, 
3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992); see also Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991) (observing that where the record 
does not adequately reveal the current state of the 
claimant's disability, a VA examination must be conducted).  

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous evaluation where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  Because the veteran reports that 
her service-connected conditions have worsened, and because 
the December 2004 VA examination report may no longer 
adequately portray her current level of disability, a current 
examination is necessary in order to properly decide this 
appeal.

The Board also notes that, at her September 2006 hearing, the 
veteran complained of right arm weakness and numbness which 
extends into the right hand.  See Hearing Tr. at 13-14; 18.  
Such testimony raises the possibility that the veteran's 
service-connected right shoulder acromioclavicular joint 
separation may be productive of neurological dysfunction, in 
addition to musculoskeletal disability.  A separate rating 
for a neurological disability may be appropriate when its 
manifestations are distinct from the service-connected 
musculoskeletal disorder.  See Bierman v. Brown, 6 Vet. App. 
125 (1994); Esteban v. Brown, 6 Vet. App. 259 (1994); see 
also 38 C.F.R. § 4.14 (2007).  The December 2004 VA examiner 
did not specifically address the issue of whether neurologic 
impairment resulting from the veteran's service-connected 
right shoulder disability was present.  On remand, the Board 
believes that this issue should be addressed by the examiner.  

Accordingly, this case is REMANDED for the following actions:

1.  Schedule the veteran for VA 
orthopedic and neurological examinations 
to determine the nature and present 
severity of her service-connected right 
knee and shoulder disabilities.  
The claims folder must be made available 
to the examiners for review in 
conjunction with the examinations.  Any 
functional loss due to pain, weakened 
movement, excess fatigability, or 
incoordination on movement should be 
noted in the examination reports.  

With respect to the shoulder disability, 
the examiners, as appropriate, should 
express an opinion as to whether any 
right upper extremity neurological 
impairment is present which is related to 
the veteran's service-connected right 
shoulder disability.  Any specialist 
consultations and/or diagnostic testing 
deemed necessary, if any, should be 
accomplished.  A rationale should be 
provided for all opinions expressed.

2.  Thereafter, readjudicate each of the 
issues on appeal, specifically 
considering whether a separate rating 
should be assigned for any neurological 
deficit, if any, that is found to be 
related to the service-connected right 
shoulder condition.  If any of the 
benefits sought remain denied, either in 
whole or in part, the veteran and her 
representative should be provided with a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and to ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until she is contacted.

A veteran has the right to submit additional evidence and 
argument on matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



